Citation Nr: 1027112	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  05-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk







INTRODUCTION

The Veteran had active military service from June 1980 to 
November 1980 and from September 1983 to July 1989.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from September 2003 and July 2004 decisions by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

This matter was previously before the Board in September 2008 and 
August 2009, and on both occasions, it was remanded for 
additional development.  It is now returned to the Board.


FINDING OF FACT

At the November 2009 VA audiological examination, the Veteran's 
bilateral hearing loss was manifested by an average puretone 
threshold in decibels of 57.5, with speech recognition of 88 
percent (Level III hearing loss) in the right ear, and an average 
puretone threshold in decibels of 56.25, with speech recognition 
of 92 percent (Level I hearing loss) in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral 
hearing loss are not met.   38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 (West 
2002), et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)(2009).  That is, by way of a letter dated in February 
2003, the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a) (West 2002).  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  It equally deserves mentioning that 
by way of a letter dated in March 2006, the RO informed the 
Veteran of the disability rating and downstream effective date 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

The RO also issued that first VCAA notice letter prior to 
initially adjudicating his claim, the preferred sequence. 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini 
II).  And since providing the additional VCAA notice in March 
2006, the RO has gone back and readjudicated the Veteran's claim 
multiple times in the July 2006 supplemental statement of the 
case (SSOC), the April 2007 SSOC, the March 2009 SSOC, and the 
December 2009 SSOC.  This is important to point out because if, 
as here, the notice provided prior to the initial adjudication 
was inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or SSOC, such that the intended purpose of the notice is 
not frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

As for the duty to assist, the RO obtained the Veteran's service 
treatment records (STRs), VA medical records, and private medical 
records - including the results of his VA Compensation and 
Pension Examinations (C&P Exams) assessing the severity of his 
bilateral hearing loss.  See Caffrey v. West, 6 Vet. App. 377, 
381 (1994).  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that the 
duty to assist has been met.  38 U.S.C.A.         § 5103A (West 
2002).

The Board is also satisfied as to substantial compliance with its 
August 2009 remand directives.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 
(1998).  This included advising the Veteran by a November 2009 
letter that his failure to report or cooperate with an 
examination in conjunction with a claim for an increased rating 
would result in the denial of the claim without review on the 
merits.

Increased Rating

The Veteran was granted service connection for bilateral hearing 
loss in a December 1989 rating action.  This rating action, and 
every rating action that subsequently addressed the issue, 
assigned a noncompensable rating for the Veteran's bilateral 
hearing loss.  In his January 2003 claim, and in subsequent 
correspondences, the Veteran maintains that his hearing loss has 
increased in severity, thus warranting a compensable rating.

Disabilities are rated in accordance with VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (Schedule), which is based 
on average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A.   § 1155; 
38 C.F.R. Part 4 (2009).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R.          § 4.7 
(2009).  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The United States Court of Appeals for Veterans Claims (Court) 
has held, however, that the Board must consider the application 
of staged ratings in determining the present level of a 
disability for any increased evaluation claim.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509 (2007).  In other words, where 
the evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or whether a 
preponderance of the evidence is against the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Disability evaluations for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Examinations are conducted using the controlled speech 
discrimination tests together with the results of the puretone 
audiometric test.  38 C.F.R. § 4.85.

The results are then analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  "Puretone threshold average,'' as 
used in Tables VI and VIA, is the sum of the puretone thresholds 
at 1000, 2000, 3000 and 4000 Hertz, divided by four.   This 
average is used in all cases to determine the Roman numeral 
designation for hearing impairment from Table VI or VIA.  The 
appropriate rating is then determined by finding the intersection 
point for the two Roman numeral designations using Table VII.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 
provides as follows: (a) When the puretone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86, 
Diagnostic Code 6100.

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

Although the record reflects the presence of hearing loss, no 
examination indicates the Veteran is entitled to a compensable 
disability rating.  Further, none of the medical evidence 
reflects the presence of exceptional hearing impairment, as 
defined by 38 C.F.R. § 4.86, so application of 38 C.F.R. § 4.85, 
Table VII, is appropriate.

In this case, one reliable audiological examination has been 
conducted since the September 2003 and July 2004 rating actions, 
which continued the Veteran's noncompensable rating for bilateral 
hearing loss.

In November 2009 the Veteran underwent a VA audiological 
examination and the audiometric testing showed:

HERTZ

500
1000
2000
3000
4000
LEFT
15
25
55
60
85
RIGHT
15
25
50
70
85

The average in the right ear was 57.5 decibels, and the average 
for the left ear was 56.25 decibels.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and of 
92 in the left ear.

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds and speech recognition scores for the right 
ear, correspond to Level III and to Level I in the left ear.  The 
intersection point for these Levels under Table VII shows that 
the Veteran's bilateral hearing loss corresponds to a 
noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.
An exceptional pattern of hearing loss that would warrant 
evaluation under 38 C.F.R. § 4.86 is not shown.  Accordingly, the 
Board concludes that the schedular criteria for a compensable 
disability rating for bilateral hearing are not met.  The Board 
further finds that the evidence does not raise a question that a 
different rating is warranted for any period of time from the 
Veteran's claim to the present time so as to warrant a staged 
rating based on significant change in the level of disability.  
See Hart, 21 Vet. App. at 509-10.

Though the Veteran has submitted numerous statements indicating 
his hearing loss has greatly impacted his life, the rating 
schedule represents as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the disability.  38 C.F.R. § 4.1 (2009).

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is commensurate 
with the Veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (2009).  
However, the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide for 
the Veteran's symptoms and disability level.  The record does not 
reflect a disability picture that is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the Veteran for his service-connected 
disability.  There is no evidence of frequent hospitalizations, 
and no indication that there has been marked interference with 
employment.  Therefore, remand for consideration of an extra 
schedular rating is not warranted.  38 C.F.R. § 3.321 (2009).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court 
found that audiologists must describe the effects the Veteran's 
hearing loss has on occupational functioning and daily activities 
so that it can be determined if an extraschedular evaluation may 
be assigned.  The November 2009 audiological examiner discussed 
these functional effects but stated these hearing difficulties 
could at least partially be overcome with a hearing aid and an 
amplified telephone.  The examiner added that the Veteran's 
hearing loss alone did not prevent the Veteran from obtaining or 
maintaining employment.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


